Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Debonding substrates from transparent carriers via passing light through the carrier to decompose a layer and thereby release the substrate is a well-known process in the art.  Such is disclosed by DOANY et al. (US 2016/0133468), YIN et al. (US 2018/0108558), FUJII et al. (US 2015/0083343), DANG et al. (US 8,679,280), HENDRIKS et al. (US 2017/0348959), KE et al. (US 2014/0042649), and BERGER et al. (US 2008/0302481).  The prior art of record does not teach or fairly suggest a system comprising a light and carrier, wherein the carrier has a photosensitive layer on a first and second side, with components attached to each, wherein the carrier can propagate through internal reflection the light to both photosensitive layers to thereby release the components, or debonding utilizing such a system, or an apparatus comprising a carrier having a carrier with a photosensitive material upon both sides thereof that is capable of releasing components bonded to both sides via propagation of light through the carrier via internal reflection to both sides.




Conclusion
                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745